                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                                      MONROE DIVISION
UNITED STATES OF AMERICA                    :       CRIMINAL NO. 19-0070-01
VERSUS                                      :       JUDGE TERRY A. DOUGHTY
DERRICK CURRY                               :       MAGISTRATE JUDGE HAYES


                                  MEMORANDUM RULING

       Pending before the Court is Defendant’s Motion to Continue Trial [Doc. No. 38], filed on

June 16, 2019. The Government filed an Opposition [Doc. No. 40], on June 17, 2019.

       Trial in this matter is currently scheduled to begin on July 1, 2019, in Monroe, Louisiana.

In Defendant’s Motion to Continue Trial, the reason for requesting the continuance is because of

four (4) statements that were revealed by the Government on June 14, 2019, that were allegedly

made at the time of Curry’s arrest.

       In the Government’s Opposition it advised it will not seek to introduce Defendant’s

statements made at the time of arrest in the Government’s case-in-chief. It will only seek to

introduce the statements as impeachment evidence should Defendant testify at trial.

       Since the statements made by the Defendant will not be introduced in the Government’s

case-in-chief, there are no longer grounds for a continuance. Therefore, Defendant’s Motion to

Continue Trial [Doc. No. 38], is DENIED.

       MONROE, LOUISIANA, this 18th day of June, 2019.



                                      _____________________________________
                                      TERRY A. DOUGHTY
                                      UNITED STATES DISTRICT JUDGE
                                      WESTERN DISTRICT OF LOUISIANA
